Reversing.
This is an appeal from the judgment of the circuit court setting aside an award of the workmen's compensation board which dismissed the application of the appellee to have compensation awarded him. The judgment of the circuit court also remanded the case to the compensation board for the purpose of determining the amount of compensation that should be adjudged the appellee. This case cannot be distinguished in its essential facts from that of Kingston Coal Mining Co. v. Danberry, 228 Ky. 344, 14 S.W.2d 1084.
And on the authority of that case the judgment herein will have to be reversed, with directions to dismiss the appellee's petition for review and to reinstate the original award of the compensation board.